Citation Nr: 1135800	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-07 907	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Whether the appellant's remarriage is a bar to VA death benefits.

2.  Entitlement to dependency indemnity and compensation (DIC) benefits.  

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  He died in August 1994.

This appeal arises before the Board of Veterans' Appeals (Board) from a letter of denial rendered in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the course of this appeal the issue has been variously characterized.  In March 2008, the RO informed the appellant that it had received her informal claim for death pension.  In her formal claim received later in March 2008, the appellant indicated that she was not claiming that the Veteran's death was service connected, nor did she report entitlement to accrued benefits.

In April 2008, the RO told the appellant that it was working on her claim for death pension benefits, but in the May 2008 letter, it informed her that it had denied her claim for DIC, death pension and accrued benefits.  The appellant's notice of disagreement and substantive appeal were nonspecific as to the benefits she was claiming.

The statement of the case (SOC) characterized the issue as, "Is the claimant's remarriage a bar to benefits as the surviving spouse of the veteran."  The SOC; however, only discussed the appellant's entitlement to death pension benefits.  Most recently, the appellant's representative presented a brief to the Board in which he characterized the issue as entitlement to death pension.

Given that a claim for death pension will be considered a claim for DIC and accrued benefits; 38 C.F.R. § 3.152(b)(1) (2010); that the RO explicitly found the Veteran's marriage a bar to all of these benefits; and that, as discussed below her re-marriage is not a bar to DIC, the Board will consider whether the remarriage is a bar to any death benefit. 

The appellant withdrew her hearing request in correspondence dated in March 2011.

In his August 2011 brief to the Board, the appellant's representative noted that based on his age, it was possible that the appellant's former spouse, W.S., served in World War II; and that she might be eligible for death pension on the basis of his service.  The representative has requested that a search of World War II service records be conducted to determine if the appellant's second husband, W.S. was in fact a Veteran.  

The issue of the appellant's eligibility for death pension on the basis of her marriage to W.S. is referred to the RO for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to DIC and accrued benefits are remanded to the RO via the Appeals Management Center (AMC).  The appellant will be advised, if further action is required on her part.


FINDINGS OF FACT

1.  The appellant and the Veteran married in December 1942.

2.  The Veteran died in August 1994.

3.  The appellant married W.S. in July 2001.

4.  W.S. died in December 2003.


CONCLUSION OF LAW

The appellant's remarriage is not a bar to DIC, or VA medical or education benefits.  38 U.S.C.A. § 103 (West 2002 & Supp 2002); 38 C.F.R. § 3.55(a)(3)-(4) (2010)

As a matter of law, the appellant does not meet the criteria for basic eligibility for VA death pension benefits as the surviving spouse of the Veteran.  38 U.S.C.A. § 101(3), 103, 1102, 1304, 1310, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Where the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  

The Board is finding in this decision that the appellant's remarriage is not a bar to DIC or VA medical or education benefits.  Hence, further assistance is not necessary to assist her in substantiating this aspect of her claim

As shown below, the undisputed facts preclude the appellant from being recognized as the surviving spouse of the Veteran for purposes of the payment of death pension benefits.  The claims for entitlement to these benefits must therefore be denied as a matter of law, and VCAA notice and assistance duties are thus inapplicable.  


Recognition as a Surviving Spouse

In order to qualify as a surviving spouse, a claimant must meet several criteria.  The claimant must be a person of the opposite sex legally married to the Veteran at the time of his death and must, with certain exceptions, have lived with the Veteran continuously from the date of marriage to the date of death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  

The evidence of record in the current appeal contains a December 1942 marriage license indicating that the appellant was legally married to the Veteran.  There is no indication that the marriage was terminated prior to his death or that they did not live together from the date of marriage to the date of the Veteran's death in August 1994.

In addition, a surviving spouse of a Veteran must not have remarried, except as provided in 38 C.F.R. § 3.55.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(2).  

Here, a marriage certificate shows that the appellant was remarried to W.S. in July 2001.  The appellant's claim indicates that this marriage was terminated by W.S.'s death.  A death certificate shows that W.S. died in December 2003.  

The question is therefore whether the appellant qualifies for any of the exceptions in 38 C.F.R. § 3.55, some of which are also listed in 38 U.S.C.A. § 103(d).

Remarriage of a surviving spouse will not bar the furnishing of benefits if the marriage was void or was annulled.  38 C.F.R. § 3.55(a)(1).  Here, there is no indication that the appellant's marriage to W.S. was void or annulled.  The appellant's marriage to the Veteran was terminated by reason of his death in 1994.  There is no legal reason based on the facts presented that the appellant's second marriage (to W.S.) should be considered void.  There is no allegation that the marriage was annulled.

Under the provisions of 38 C.F.R. § 3.55, a remarriage terminated by death after October 1, 1998 will not be a bar to DIC benefits.  38 C.F.R. § 3.55(a)(3).  A remarriage terminated by death after December 1, 1999, will not be a bar to VA medical, education, or housing benefits.  38 U.S.C.A. § 103; 38 C.F.R. § 3.55(a)(4).

Because the appellant's remarriage was terminated by death after those dates, her remarriage is not a bar to DIC, or the VA medical, education, and housing benefits specified in 38 C.F.R. § 3.55.

The provisions of 38 U.S.C.A. § 103, 38 C.F.R. § 3.55 do not; however carve out any exceptions that would permit the payment of death pension benefits despite the appellants remarriage.  The remainder of the exceptions pertain to remarriages terminated prior to November 1, 1990, or do not pertain to death pension benefits.

The appellant has pointed out that she was married to the Veteran for over 52 years and only married to her second husband for two years.  She has argued that is unjust to deny her death benefits under these circumstances.  

Payment of government benefits must; however, be authorized by statute.  OPM v. Richmond, 496 U.S. 414, 416-17 (1990).  Congress has restricted the payment of VA death benefits to surviving spouses (with the exceptions discussed above) who have not remarried, and the Board does not have the authority to award benefits where Congress has precluded them.


ORDER

The appellant's remarriage is not a bar to the payment of DIC; or medical, education and housing benefits as specified in 38 C.F.R. § 3.55; to this extent the appeal is granted.

The appellant's remarriage is a bar to the payment of VA death pension benefits; to this extent the appeal is denied.


REMAND

The RO's May 2008 letter advised the appellant that it had denied entitlement to DIC and accrued benefits.  The appellant submitted a timely notice of disagreement.  The RO has not issued a specific SOC with regard to the appellant's entitlement to these underlying benefits.  It has issued a SOC only with regard to whether the appellant's remarriage was a bar to benefits.  Inasmuch as the Board has determined that the remarriage is not a bar to DIC or accrued benefits, and the appellant has submitted a notice of disagreement, she is entitled to a statement of the case with regard to the underlying issues, and the Board is required to remand the appeal for that purpose.  38 U.S.C.A. § 7105; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is remanded for the following action:

The agency of original jurisdiction should issue a statement of the case with regard to the the appellant's entitlement to DIC and accrued benefits.  These issues should not be certified to the Board unless the appellant submits a sufficient substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


